DETAILED ACTION
This office action is in response to the application filed on 04/08/2022. Claims 1-12 are cancelled and claims 13-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 62/716,355 filed on 08/08/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2022 and 08/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. patent Application No. 17/266,407 now patent No. 11,412,242. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. The table below shows only a sample of how each of these claims is anticipated by claims such as claim 1 of U.S. patent No. 11,412,242. 

Instant Application
U.S. patent No. 11,412,242
Claim 13: A method of decoding a video signal based on a Multiple Transform Selection (MTS), comprising: obtaining a MTS intra enabling flag from a sequence parameter set, wherein the MTS intra enabling flag represents whether a MTS index could be present in a syntax for an intra coding unit; obtaining a MTS index based on the MTS intra enabling flag, wherein the MTS index corresponds to one of a plurality of transform combinations within a transform configuration group; determining a vertical transform type applied to a vertical direction and horizontal transform type applied to a horizontal direction of a current block based on the MTS index; 

Claim 1: A method of decoding a video signal based on a Multiple Transform Selection (MTS) by an apparatus, comprising: obtaining a first syntax element from the video signal, wherein the first syntax element includes a MTS index corresponding to any one of a plurality of transform combinations within a transform configuration group, and wherein the MTS indicates a transform method performed based on a transform combination adaptively selected from a plurality of transform combinations; deriving an inverse quantized transform coefficient array with a width and height of a current block by performing inverse quantization on the current block; determining a vertical transform type applied to a vertical direction and horizontal transform type applied to a horizontal direction of the current block based on the first syntax element;
and deriving a residual sample array with the width and height of the current block by performing an inverse transform on an inverse quantized transform coefficient array based on the vertical transform type and the horizontal transform type, wherein the step of deriving the residual sample array includes performing a one-dimensional transform process in the vertical direction on each of columns of the inverse quantized transform coefficient array based on the vertical transform type, 

and deriving a residual sample array with the width and height of the current block by performing an inverse transform on the inverse quantized transform coefficient array based on the vertical transform type and the horizontal transform type, wherein the step of deriving the residual sample array includes performing a one-dimensional transform process in the vertical direction on each of columns of the inverse quantized transform coefficient array based on the vertical transform type,
and performing, based on the horizontal transform type, a one-dimensional transform process in the horizontal direction on each of rows of an intermediate sample array output by the one-dimensional transform process for each of the columns, wherein the step of performing the one-dimensional transform process in the horizontal direction includes clipping an intermediate sample value output by the one-dimensional transform process for each of the columns based on a minimum value and maximum value of a predefined coefficient.
and performing, based on the horizontal transform type, a one-dimensional transform process in the horizontal direction on each of rows of an intermediate sample array output by the one-dimensional transform process for each of the columns, wherein the step of performing the one-dimensional transform process in the horizontal direction includes clipping an intermediate sample value output by the one-dimensional transform process for each of the columns based on a minimum value and maximum value of a predefined coefficient.




Allowable Subject Matter
Claims 13-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 nonstatutory double patenting rejection, set forth in this Office action.
Applicant uniquely claimed distinct features in the instant invention which are not found in the prior art, either singularly or in combination, the features are: and performing, based on the horizontal transform type, a one-dimensional transform process in the horizontal direction on each of rows of an intermediate sample array output by the one-dimensional transform process for each of the columns, wherein the step of performing the one-dimensional transform process in the horizontal direction includes clipping an intermediate sample value output by the one-dimensional transform process for each of the columns based on a minimum value and maximum value of a predefined coefficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481